United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 98-2087EA


United States of America,
                                           *
                                           *
                                           *
      v.                                        District of Arkansas.

Frederick Lee Jackson,                              [UNPUBLISHED]

                    Appellant.
                                   _____________


                                  Filed: January 22, 1999


Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.


PER CURIAM.

          ederick                                                                       o
     ibute                                                                              )
         nd 18 U.S.C. § 1956 (a)(1)(B)(i) (1994). Jackson contends the district court
     mitted                                                                             )
              of certain assets associated with drug trafficking into drug quantities fo
sentencing because the PSR included assets titled in the names of other people. W
disa
officer stated,
Mr. Jackson’s. . . . If it had anyone else’s
record contains no evidence disputing the accuracy of the probation officer’s
explanatory statement, and thus the district court did not commit clear error by
accepting the PSR calculation. See                     , 21 F.3d 243, 247-48, 249-
          r. 1994); United States v. Wise
(en banc); United States v. Haren

      We thus affirm Jackson’s sentence.

      A true copy.




                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-